     Case 2:18-cv-02765-JAM-CKD Document 4 Filed 11/05/18 Page 1 of 3


 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   KRISTIN A. BLOCHER, S.B. #283730
 3     Email: kblocher@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263
 7
     Attorneys for Defendant CITY OF MARYSVILLE
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11
12   BRIGITTE RAELYNN BUTCHER, et al.,             )     Case No.: 2:18-cv-02765-JAM-CKD
13                                                 )
                                     Plaintiffs,   )     DEFENDANT CITY OF MARYSVILLE’S
14                                                 )     NOTICE OF MOTION AND MOTION
                             vs.                   )     TO DISMISS PLAINTIFFS’
15
                                                   )     COMPLAINT
16   CITY OF MARYSVILLE, et al.                    )
                                                   )     DATE:       January 22, 2019
17                                   Defendants.   )     TIME:       1:30 P.M.
                                                   )     DEPT:       6, 14th Floor
18
                                                   )
19
20           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21           PLEASE TAKE NOTICE that on January 22, 2019 at 1:30 p.m., or as soon thereafter as
22   the matter may be heard in Courtroom 6, of the United States District Courthouse located at 501
23   I Street, Sacramento, California. Defendant CITY OF MARYSVILLE will move, pursuant to
24   Rule 12(b)(6) of the Federal Rules of Civil Procedure, for an order dismissing Plaintiffs’
25   BRIGITTE RAELYNN BUTCHER, BILLY JOHN REID, JOLENE ANN REID, SUSAN
26   EXTEIN, STANLEY EXTEIN, MICHAEL ELLIOT, CRYSTAL MOTLEY, DICK VEIT,
27   DENNIS OWENS, DERECK DEMPSEY, CARRIE ANTRAPP, WILBUR BARTHOLOMEW,
28   ANNETTE SKEEN, individually and on behalf of themselves and all others similarly situated

                                                   -1-
     DEFENDANT CITY OF MARYSVILLE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                                       COMPLAINT
     Case 2:18-cv-02765-JAM-CKD Document 4 Filed 11/05/18 Page 2 of 3


 1   and MARYSVILLE HOMELESS UNION, CALIFORNIA HOMELESS UNION/STATEWIDE
 2   ORGANIZING COUNCIL Complaint.
 3            The Rule 12(b)(6) motion will be made on the grounds the Complaint fails to state a
 4   legally cognizable claim because:
 5            1.    Plaintiffs fail to show the existence of an agreement to commit a wrongful act to
 6   support their claim for conspiracy;
 7            2.    Plaintiffs fail to allege facts to support an eighth amendment claim for cruel and
 8   unusual punishment as they were neither convicted of nor punished for any crime;
 9            3.    Any seizure of Plaintiffs’ belongings was not unreasonable due to probable cause
10   or exigent circumstances;
11            4.    Plaintiffs fail to allege facts to support a claim for denial of due process;
12            5.    There is no denial of equal protection as homeless individuals are not a protected
13   class;
14            6.    Plaintiffs fail to allege facts to support a claim for violation of free speech under
15   federal or state law theories;
16            7.    All state law claims must be dismissed for failure to comply with the Tort Claims
17   Act:
18                  a.      Plaintiffs did not timely submit a claim to the City;
19                  b.      Plaintiffs did not allege compliance with Tort Claims Act;
20            8.    In the event the Court does not dismiss Plaintiffs’ state law claims for failure to
21   comply with the Tort Claims Act, each state law claim should be dismissed for failure to allege
22   sufficient supporting facts;
23            9.    Plaintiffs fail to allege facts to support allegations of FEHA and ADA violations;
24            10.   The Court should decline supplemental jurisdiction over the state law claims in
25   the interest of economy, convenience, fairness, and comity;
26            11.   Injunctive relief is improper.
27            This motion will be based on this Notice of Motion, the Memorandum of Points and
28   Authorities in support thereof, as well as the complete files and records in this action and on any

                                                      -2-
     DEFENDANT CITY OF MARYSVILLE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                                       COMPLAINT
     Case 2:18-cv-02765-JAM-CKD Document 4 Filed 11/05/18 Page 3 of 3


 1   such other matters as may be presented at or before the time of the hearing.
 2          This motion is made following the attempted conference and subsequent written meet and
 3   confer of counsel pursuant to the Court’s standing order which took place on October 30, 2018
 4   and October 31, 2018.
 5
 6    Dated: November 5, 2018                         ANGELO, KILDAY & KILDUFF, LLP
 7                                                        /s/ Kristin A. Blocher
 8                                                    By:_________________________________
                                                         BRUCE A. KILDAY
 9                                                       KRISTIN A. BLOCHER
                                                         Attorneys for Defendant CITY OF
10                                                       MARYSVILLE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    -3-
     DEFENDANT CITY OF MARYSVILLE’S NOTICE OF MOTION AND MOTION TO DISMISS PLAINTIFFS’
                                       COMPLAINT
